          Case 1:20-cv-00161-JDB Document 1 Filed 01/21/20 Page 1 of 5


                            UNITED STATES DISCTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


THE LAPIDUS LAW FIRM, PLLC         )
1990 M St NW, Suite 350            )
Washington, DC 20036               )
                                   )
               Plaintiff,          )
                                   )
       v.                          ) Civil Action No.
                                   )
WASHINGTON METROPOLITAN AREA       )
TRANSIT AUTHORITY                  )
600 5th Street, NW                 )
  Washington, DC 20001             )
                                   )
               Defendant.          )
__________________________________ )


                                       COMPLAINT

1. This lawsuit is an action under the Public Access to Records Policy (“PARP”) promulgated by

   the Washington Metropolitan Area Transit Authority (“WMATA”). Under the PARP, the

   Lapidus Law Firm seeks production of records in the custody and control of WMATA.




                                Jurisdiction and Venue


2. This Court has jurisdiction over this action under Section 81 of the WMATA Compact, D.C.

   Code § 9-1107.01, which provides that “[t]he United States District Courts shall have original

   jurisdiction . . . of all actions brought by or against [WMATA].” Section

   9.3.2 of the PARP also provides that “[i]n accordance with Section 81 of the WMATA

   Compact, an action to enforce the [PARP] may be brought in any state or federal Court of
          Case 1:20-cv-00161-JDB Document 1 Filed 01/21/20 Page 2 of 5


   the United States located in the District of Columbia . . . without regard to the amount in

   controversy.”


3. The Court also has jurisdiction under 28 U.S.C. §§ 1331, 2201(a) and 2202.


4. Venue is appropriate in this Court under 28 U.S.C. §1391.




                                            Parties


5. Plaintiff Lapidus Law Firm is law firm in Washington, DC.


6. Defendant WMATA is the multi-government agency that operates and administers the mass

   transit system in the Washington, D.C., metropolitan area.




                                              Facts


7. The PARP is WMATA’s administrative equivalent to the federal Freedom of Information Act,

   5 U.S.C. § 552, et seq., and generally mirrors the FOIA in all relevant respects. PARP § 1.0,

   https://www.wmata.com/about/records/public_docs/upload/PI-209-203_Public-20Access-

   20to-20Records_FINAL-2001-2017-202019.pdf.


8. The Lapidus Law Firm was retained by the parents of Ms. Mariam Hendricks, a nonverbal

   disabled adult, to investigate and seek redress of injuries that Ms. Hendricks suffered in a

   crash of her Metro Access van on October 1, 2019 somewhere on I-270.


                                                1
          Case 1:20-cv-00161-JDB Document 1 Filed 01/21/20 Page 3 of 5


9. On October 8, 2018, The Lapidus Law Firm sent a letter to WMATA referencing that

   incident. The letter stated:


                 Pursuant to WMATA’s Public Access to Records Policy and Ms. Mariam
                 Hendricks enclosed, notarized Authorization for the Release of Records, we
                 hereby request the following records related to the incidents on the above
                 referenced dates:

                 1. Copies of the incident/accident reports;
                 2. All reports from the supervisors, including the street supervisor and
                    operator;
                 3. Any and all visual evidence including but not limited to Dive
                    Cam/CCTV/Photographic Evidence;
                 4. Any and all documents related to the investigation of these incidents; and
                 5. Cost repair estimate of damage to the Metro Access Van.

   (emphasis in original).



10. On September 12, 2019, WMATA sent a letter acknowledging receipt of the request. The

   letter stated that video footage could only be viewed in the WMATA office, but the rest of the

   request was being processed.


11. On December 6, 2019, a WMATA employee sent the Lapidus Law Firm an email stating that

   no documents would be released “on pending claims.”


12. No claim has been filed on behalf of Ms. Hendricks as a result of the October 1, 2019 crash.


13. Even if a claim had been filed, the PARP does not list pending claims as an exemption for

   release of records. PARP § 2.


14. On December 13, 2019, undersigned counsel sent an administrative appeal on behalf of the

   Lapidus Law Firm, challenging the denial of the PARP request, per policy, to WMATA Chief

   of External Relations, Ms. Barbara Richardson.
                                                2
             Case 1:20-cv-00161-JDB Document 1 Filed 01/21/20 Page 4 of 5


15. On December 31, 2019, “the PARP Team” sent an email response to the administrative

   appeal stating, “Please be advised that your request was directed to the Third-Party Claims

   Office for handling because it involved a matter currently pending before that office. Your

   request was not opened or processed as a PARP request, and there is no PARP decision to

   appeal.”


16. The PARP mandates that WMATA must respond to a request within 20 working days. PARP

   § 7.10.


17. As of the filing of this action, 319 working days have passed.




                                       Cause of Action


18. The Lapidus Law Firm incorporates paragraphs 1—17 by reference.


19. WMATA wrongly withheld documents responsive to the Lapidus Law Firm’s properly

   submitted request.


20. The Lapidus Law Firm has a right to the records it seeks, and there is no basis for the

   WMATA to withhold them.


21. As a result, by failing to release the records specifically requested by the Lapidus Law Firm,

   WMATA has violated PARP.




                                                 3
         Case 1:20-cv-00161-JDB Document 1 Filed 01/21/20 Page 5 of 5




                                   Requested Relief


The Lapidus Law Firm therefore respectfully requests that this Court:


1. Declare that the records sought by the Lapidus Law Firm are subject to PARP;


2. Order WMATA to disclose the requested records;


3. Award costs and attorney’s fees under the PARP § 9.3.4; and


4. Grant such other relief as the Court may consider just and proper.




Date: January 21, 2020



                            Respectfully submitted,



                            /s/ Deborah M. Golden
                            Deborah M. Golden
                            The Law Office of Deborah M. Golden
                            1415 H Street NE
                            Washington, DC 20002
                            (202) 630-0332
                            D.C. Bar No. 470-578




                                              4
